       Case 7:19-cv-00250 Document 20 Filed on 01/31/20 in TXSD Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 MCALLEN DIVISION

    UNITED STATES OF AMERICA,          §
                                       §
                     Plaintiff,        §
                                       §
 v.                                    §        CASE NO. 7:19-CV-250
                                       §
 72.260 ACRES OF LAND, MORE OR         §
 LESS, SITUATE IN HIDALGO COUNTY, §
 STATE OF TEXAS; AND FRIENDS OF        §
 WILDLIFE CORRIDOR, A TEXAS            §
 NONPROFIT CORPORATION,                §
                                       §
                    Defendants.        §
______________________________________________________________________________

                            JOINT STATUS UPDATE
______________________________________________________________________________

         The parties file this Joint Status Report, in response to the District Court’s October 15,

2019 Order 1 and in preparation of the status conference scheduled for February 25, 2020, and

inform the Court as follows:

     1. On July 23, 2019, Plaintiff filed a Complaint in Condemnation 2 and Declaration of Taking 3

pursuant to 40 U.S.C. §§ 3113 and 3114 for the taking of a temporary easement to enter in, on,

over, and across Defendants’ real property located in Hidalgo County, Texas.

     2. Defendants filed an Answer 4 to the Complaint on August 21, 2019.

     3. An Order for Conference 5 was issued and an Initial Pretrial and Scheduling Conference

was set for October 16, 2019.



1
  Dkt. No. 15.
2
  Dkt. No. 1
3
  Dkt. No. 3
4
  Dkt. No. 8
5
  Dkt. No. 4
                                              Page 1 of 4
                                          Joint Status Update
         Case 7:19-cv-00250 Document 20 Filed on 01/31/20 in TXSD Page 2 of 4



    4. On October 15, 2019, the Court issued an Order 6 setting deadlines and canceling the Initial

Pretrial Conference. As part of this Order the Court set a deadline of January 10, 2020, to file any

Motions for Possession.

    5. The United States, however, had filed an Opposed Motion for Order of Immediate

Possession 7 on October 10, 2019, and Defendants filed its Response 8 to the motion for possession

on October 15, 2019.

    6. On December 19, 2019, the United States filed an Opposed Motion for Expedited Hearing

on the Opposed Motion for Order of Immediate Possession. 9

    7. On December 30, 2019 the Court issued an Order 10 in response to the United States’ motion

for hearing and granted the motion for possession and a motion to correct Schedule A, while

denying the motion for expedited hearing. The Order granted possession to the United States under

terms specified 11 therein and also ordered the United States to provide 72-hour notice before

entering.

    8. Attorneys for all parties have conferred and discussed the matter of just compensation for

the Right of Entry; however, the parties have not been able to reach an agreement.

    9.     The United States filed its brief on just compensation on January 28, 2020. 12

    10. Given that possession has been granted, the only matter pending before the Court is the

amount of just compensation to which the landowner is entitled.




6
  Dkt. No. 15.
7
  Dkt. No. 13
8
  Dkt. No. 14
9
  Dkt. No. 16.
10
   Dkt. No. 17
11
   Dkt. No. 17 at 12-13
12
   Dkt. No. 19
                                               Page 2 of 4
                                           Joint Status Update
      Case 7:19-cv-00250 Document 20 Filed on 01/31/20 in TXSD Page 3 of 4



   11. Thus, the parties request the status conference scheduled for February 25, 2020, at 9:00

a.m. continue as a scheduling conference.



                                                    Respectfully submitted,

THE MOORE LAW FIRM                                  RYAN K. PATRICK
4900 North 10th Street, Suite F-3                   United States Attorney
McAllen, Texas 78504                                Southern District of Texas
Telephone: (956) 631-0745
Telecopier: (888) 266-0971                  By:     s/ Jimmy A. Rodriguez______
Email:lit-docket@moore-firm.com;                    JIMMY A. RODRIGUEZ
paul@gaytanlaw.com                                  Assistant United States Attorney
                                                    Southern District of Texas
By:    s/ Paul Gaytan (with permission)             Texas Bar No. 24037378
       Paul Gaytan                                  Federal ID No. 572175
       State Bar No. 24007233                       1000 Louisiana, Suite 2300
       Southern District Bar No. 23940
                                                    Houston, Texas 77002
       Attorney for Defendant
                                                    Tel: (713) 567-9532
                                                    Fax: (713) 718-3303
                                                    E-mail: jimmy.rodriguez2@usdoj.gov
                                                    Attorney-in-Charge for Plaintiff

                                                    HILDA M. GARCIA CONCEPCION
                                                    Assistant United States Attorney
                                                    Southern District of Texas No.3399716
                                                    Puerto Rico Bar No. 15494
                                                    1701 W. Bus. Highway 83, Suite 600
                                                    McAllen, TX 78501
                                                    Telephone: (956) 618-8004
                                                    Facsimile: (956) 618-8016
                                                    E-mail: Hilda.Garcia.Concepcion@usdoj.gov




                                           Page 3 of 4
                                       Joint Status Update
     Case 7:19-cv-00250 Document 20 Filed on 01/31/20 in TXSD Page 4 of 4



                                  CERTIFICATE OF SERVICE

          I certify that on January 31, 2020, a copy of the foregoing was electronically filed in the

CM/ECF system, which will automatically serve a Notice of Electronic Filing on counsel of

record.


                                                By:     s/ Jimmy A. Rodriguez______
                                                        JIMMY A. RODRIGUEZ
                                                        Assistant United States Attorney




                                               Page 4 of 4
                                           Joint Status Update
